DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 24 November 2020 includes a Korean Office Action, submitted in Korean.  The Examiner has considered the patent documents indicated as cited by the Korean Examiner, but has not considered the Office Action itself.
The information disclosure statement filed 22 January 2021 includes a Japanese Office Action, submitted in Japanese.  The Examiner has considered the patent documents indicated as cited by the Japanese Examiner, but has not considered the Office Action itself.
The information disclosure statement filed 28 June 2021 includes a Master’s Thesis submitted in Chinese.  The Examiner cannot consider this document without an English translation.

Drawings
The drawings are objected to because step S380 in Fig 4 uses the terminology “lately stored”, which is unclear as discussed below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the first line of page 13 refers to “battery 20y”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “update a state of charge of the battery based on the measured current value using current integration” should read “update a state of charge of the battery using current integration of the measured current value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 includes the element/step “estimating the open-circuit voltage of the battery is performed when an estimation condition is satisfied by the first number of current values”.  A review of the claims 3 – 5 fail the written description requirement under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 includes the element/step “a first number of measured voltage values and a first number of measured current values in the order lately stored in the memory when the first number of or more measured voltage values and the first number or more of measured current values are sequentially stored in the memory”.  It is not clear how to interpret “the first number of or more” and how that is different from “the first number or more of”.  Additionally, it is not clear what is meant by “lately stored”.  For the purpose of the instant examination, the Examiner interprets this as “a first set of one or more measured voltage values and a second set of one or more measured current values, wherein the first set and the second set comprise the most recent measurements”.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 includes the element/step “store an estimated voltage value indicating the estimated open-circuit voltage in the memory”.  It is not clear if the “estimated voltage value” is the same as, or different from, “the estimated open-circuit voltage”.  It is unclear if “the estimated open-circuit voltage in the memory” is already existing, or if the process of storing the data creates this element.  For the purpose of the instant examination, the Examiner interprets this as “store the estimated open-circuit voltage into the memory”.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 9 includes the element/step “generate a data set including a second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order lately stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory”.  It is unclear where the “estimated voltage values” come from as the “estimated voltage values” are created from “estimated voltage values” in a circular manner.  It is not clear if the “estimated voltage values” start out in a sequential order, or if this element/step actively arranges them into a sequential order.   For the purpose of the instant examination, the 
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  .  Claims 1 and 9 includes the element/step “calibrate the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set”.  It is unclear what the recited “calibrate” step does.  Possible interpretations are that the “updated state of charge” is replaced using the “reference state of charge”, or that the “updated state of charge” is in some way modified, perhaps with an averaging process, or a weighting process.  These interpretations are not consistent with pages 18 - 19 of the specification, which discusses updating the “reference SOC” in various ways once the “reference OCV” has been updated.  Therefore, for the purpose of the instant examination, the Examiner interprets this as “analyze the data set to determine a calibration condition indicates that the state of charge should be updated, and if the state of charge should be updated, calculate a new state of charge based on the reference state of charge and the data set”.
Claims 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 includes the element/step “transmit a notification signal indicating the state of charge of the battery is 
Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 10 includes the element/step “the estimated voltage value”.  There is no antecedent basis for this element in the claim.  For the purpose of the instant examination, the Examiner interprets this as “the estimated open-circuit voltage”.  
Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 10 includes the element/step “two adjacent estimated voltages”.  The Oxford English dictionary defines “adjacent” as “near or close to but not necessarily touching”.  It is unclear how a voltage can be “not necessarily touching” another voltage.   This could be interpreted as voltages that have similar amplitudes on a discrete scale (1.2V, 1.3V, etc.), but the degree of precision of the voltage measurement is not defined by the claim.   This could also be interpreted as voltages that are in a first and second memory location, but the claims are silent with regard to how the memory locations are 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 9 recites:
A battery management system for calibrating a state of charge of a battery, comprising: 
	a memory;
a sensing unit configured to measure a terminal voltage and a current of the battery; and
a control unit operably coupled to the memory and the sensing unit,  the control unit being configured to:
store, in the memory: 
a measured voltage value indicating the measured terminal voltage; and 
a measured current value indicating the measured current;
 update a state of charge of the battery based on the measured current value using current integration; 
estimate an open-circuit voltage of the battery based on a first number of measured voltage values and a first number of measured current values in the order lately stored in the memory when the first number or more of measured voltage values and the first number of measured current values or more are sequentially stored in the memory; 
	store an estimated voltage value indicating the estimated open-circuit voltage in the memory; 
	generate a data set including a second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order lately stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory; 
calibrate the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set; and 
transmit a notification signal indicating that the state of charge of the battery is calibrated with the reference state of charge to an external device.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of update a state of charge of the battery … using current integration, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “current integration” in the context of this claim encompasses the mathematical concept of accumulating a value over time.  
The limitation of estimate an open-circuit voltage of the battery, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical calculation for “estimate”, in the context of this claim, appears to be described on page 14 and 15 of the specification, as Equation 3. 
The limitation of generate a data set including a second number of estimated voltage values arranged in a sequential order, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “arranged in a sequential order” in the context of this claim encompasses the mathematical concept of sorting a range of numbers by a determined criteria.
The limitation of calibrate the updated state of charge, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “calibrate” in the context of this claim encompasses the mathematical concept of averaging a value over a number of samples.  The mathematical calculation appears to be described on pages 18 and 19 and as Equation 11.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a control unit and a memory.  The control unit and memory are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim recites a battery at a high-level of generality, without specific, narrowing details about the battery.  The claim recites a 
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the updating, estimating, generation, and calibration amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited sensing unit, and an implicit transmitter, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

Independent claim 1 is similar to representative claim 9, but lacks the elements of a processor and the implied element of a transmitter.  With fewer additional elements than claim 9, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
 claims 2 – 8, 10 and 11 add further details to the identified abstract idea, but do not add any additional elements that could be considered as amounting to “significantly more” when considered individually and as an ordered combination with the elements of the respective independent claims.  The claims are not patent eligible.
Dependent claim 12 adds the additional element of a battery pack comprising the battery management system.  The claim is silent with regard to any effect of the calculations performed by the identified abstract idea on the additional element of a battery pack.  The presence of a battery pack, by itself, is not sufficient to integrate the abstract idea into a practical application.  Absent an element that can server to integrate the results of the abstract idea, for example a display to a user, or an effect on the usage of power, the abstract idea is not integrated into a practical application.  The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai, US 2003/0025506 (hereinafter 'Arai') in view of Verbrugge et al., US 2004/0162683 (hereinafter 'Verbrugge').

Regarding claim 1: Arai teaches a method determining the degradation degree of a battery ([0015]), the method comprising: 
	measuring a terminal voltage and a current of the battery ([0145, Fig 5]: discloses a voltage sensor 17 that senses the voltage between terminals of battery 13 and a current sensor 15 that senses the discharge current of battery 13);
storing, in a memory:
		a measured voltage value indicating the measured terminal voltage ([0149, Fig 5]: discloses storing values from the voltage sensor 17 into the RAM 23b associated with the CPU 23a); and 
		a measured current value indicating the measured current ([0149, Fig 5]: discloses storing values from the current sensor 15 into the RAM 23b associated with the CPU 23a);
estimating an open-circuit voltage of the battery based on a first number of measured voltage values and a first number of measured current values in the order lately stored in the memory when the first number of or more measured voltage values and the first number or more of measured current values are sequentially stored in the memory ([0103, Fig 9]: discloses calculating a voltage drop “due to the concentration 
storing an estimated voltage value indicating the estimated open-circuit voltage in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression, where the Examiner interprets the three points as having been stored in memory); and 
generating a data set including a second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order lately stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression from a large set of calculated voltages, which appear to be sequentially arranged in order of the current, as shown on the X axis of the graph)).

Arai is silent with respect to 
a method for calibrating a state of charge of a battery;
updating a state of charge of the battery based on the measured current value using current integration ();
calibrating the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set.


updating a state of charge of the battery based on the measured current value using current integration ([0043]: discloses calculating a state of charge of the battery using Coulomb integration); and 
calibrating the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 2: Arai in view of Verbrugge teaches the method according to claim 1, as discussed above, wherein:
the estimating the open-circuit voltage of the battery uses a least square method (Aria: [0130]: discloses the use of a least-squares method to calculate equations that map the discharge current to the terminal voltage)

Arai is silent with respect to 
the estimating the open-circuit voltage of the battery uses a least square method associated with an equivalent circuit model of the battery; and
 the equivalent circuit model includes a voltage source, an Ohmic resistance, and at least one parallel RC circuit, connected in series.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
the estimating the open-circuit voltage of the battery uses a least square method associated with an equivalent circuit model of the battery ([0051; Fig 1]: discloses the use of a weighted recursive least squares algorithm using the circuit model as shown in Figure 1); and
 the equivalent circuit model includes a voltage source, an Ohmic resistance, and at least one parallel RC circuit, connected in series ([0024, Fig 1]: discloses an equivalent circuit model having an voltage source (Vo, 30 and VH, 32), an Ohmic resistance 20, and a parallel RC circuit comprising capacitor 24 and resister 126 .

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in part by using an industry standard model of the electrical behavior of a battery, as known in the art.

Regarding claim 8: Arai in view of Verbrugge teaches the method according to claim 1, as discussed above.
Arai is silent with respect to further comprising 
updating the reference state of charge based on the updated state of charge.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
updating the reference state of charge based on the updated state of charge ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50 ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 9: Arai teaches a battery management system for determining the degradation degree of a battery ([0015]), comprising: 
a memory ([0148, Fig 5]: RAM 23b);

a control unit operably coupled to the memory and the sensing unit ([0147, 0154, Fig 5]: “micro computer 23 has CPU 23a, RAM 23b, and ROM 23c”, with the RAM connected to the CPU, and the CPU connected to the voltage and current sensor via interface 21), the control unit being configured to:
store, in the memory: 
a measured voltage value indicating the measured terminal voltage ([0149, Fig 5]: discloses storing values from the voltage sensor 17 into the RAM 23b associated with the CPU 23a); and 
a measured current value indicating the measured current ([0149, Fig 5]: discloses storing values from the current sensor 15 into the RAM 23b associated with the CPU 23a);
estimate an open-circuit voltage of the battery based on a first number of measured voltage values and a first number of measured current values in the order lately stored in the memory when the first number or more of measured voltage values and the first number of measured current values or more are sequentially stored in the memory ([0103, Fig 9]: discloses calculating a voltage drop “due to the concentration polarization” from the acquired voltage and current data, which is used to estimate the voltage of the battery, as shown in Fig 9);

	generate a data set including a second number of estimated voltage values arranged in a sequential order from the second number of estimated voltage values in the order lately stored in the memory when the second number or more of estimated voltage values are sequentially stored in the memory ([0125, 0126, Fig 11]: discloses selecting three points from the calculation in order to determine a regression from a large set of calculated voltages, which appear to be sequentially arranged in order of the current, as shown on the X axis of the graph)).

Arai is silent with respect to 
calibrating a state of charge of a battery;
update a state of charge of the battery based on the measured current value using current integration; 
calibrate the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set; and 
transmit a notification signal indicating that the state of charge of the battery is calibrated with the reference state of charge to an external device. 


update a state of charge of the battery based on the measured current value using current integration ([0043]: discloses calculating a state of charge of the battery using Coulomb integration); 
calibrate the updated state of charge with a reference state of charge when a calibration condition is satisfied by the data set ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50); and 
transmit a notification signal indicating that the state of charge of the battery is calibrated with the reference state of charge to an external device ([0106]: discloses storing the currently determined SOC in a non-volatile memory for future reference). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 11: Arai in view of Verbrugge teaches the battery management system according to claim 9, as discussed above.

the control unit is further configured to update the reference state of charge based on the updated state of charge.

Verbrugge teaches a method for calibrating a state of charge of a battery ([0029]: discloses dynamically modeling the state of charge (SOC) of a battery pack using a combination of three analysis methods) that includes: 
updating the reference state of charge based on the updated state of charge ([0027, 0104 – 0112; Fig 2; Fig 3]: discloses an algorithm for determining the current state of charge of the battery, and storing the calculated state of charge into a non-volatile memory within the EMC 40 or hybrid system controller 50 ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable determining the state of charge of the battery in light of the calculated degree of degradation to allow an accurate display of how full the battery is in its present condition. 

Regarding claim 12: Arai is silent with respect to 
a battery pack comprising the battery management system according to claim 9.

Verbrugge teaches 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge to enable applying the calculation of the state of charge of the battery to a practical application of a battery pack in a vehicle.


Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Verbrugge in view of Yoon et al., US 2017/0199250 (hereinafter 'Yoon').

Regarding claim 3: Arai in view of Verbrugge teaches the method according to claim 1, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the estimating the open-circuit voltage of the battery is performed when an estimation condition is satisfied by the first number of current values.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes 


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of Yoon to add the capability of estimating the open-circuit voltage while the battery is in use, including the time of “rush current” as used in Arai, which would enable estimating the battery’s state of charge at more moments in time.

Regarding claim 4: Arai in view of Verbrugge in view of Yoon teaches the method according to claim 3, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the estimating the open-circuit voltage of the battery comprises estimating that the open-circuit voltage is equal to a previously estimated open-circuit voltage when the estimation condition is not satisfied by the first number of current values.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes using a sequence of measured current values to determine a critical time, and using that critical time to determine when the open-circuit voltage should be calculated ([0058, 0059, 0072]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of Yoon to maintain the previously estimated open-circuit voltage when the measured currents do not indicate that it is a reasonable time to have the data needed to update the estimation.  

Regarding claim 5: Arai in view of Verbrugge in view of Yoon teaches the method according to claim 3, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the estimation condition is satisfied when a difference between a maximum current value of the first number of current values and a minimum current value of the first number of current values is equal to or larger than a reference current value.

Yoon teaches a method for estimating the open circuit voltage of a battery while it is in use ([Abstract]) that includes using a sequence of measured current values to determine a critical time, and using that critical time to determine when the open-circuit voltage should be calculated, where the critical time is determined when an integration of measured currents is close to the reference current value of zero ([0058, 0059, 0068, 0072]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view .  


Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Verbrugge in view of LePort et al., US 2014/0152258 (hereinafter 'LePort').

Regarding claim 6: Arai in view of Verbrugge teaches the method according to claim 1, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein the calibration condition is satisfied when:
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is less than a first voltage difference value; and
a difference between two adjacent estimated voltage values in the data set is less than a second voltage difference value.

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is greater than a first voltage difference 
a difference between two adjacent estimated voltage values in the data set is less than a second voltage difference value ([0054]: discloses determining a standard deviation from a series of voltage measurements during steady state operation, and using a lookup table based on the currently estimated state of charge to determine the threshold used to detect a deviation, where the Examiner interprets detecting a voltage change as less than the standard deviation is equivalent to a difference between “adjacent” voltage levels).

While LePort determines that a voltage is exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge, as it would have been obvious to try detecting a voltage below a given number rather than a voltage above the given number.

Regarding claim 7: Arai in view of Verbrugge in view of LePort teaches the method according to claim 6, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein 
the first voltage difference value is smaller than the second voltage difference value.

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
the first voltage difference value is smaller than the second voltage difference value ([0043, Fig 4]: discloses a threshold value that varies from 1.5 times a predetermined parameter to 2.5 times a predetermined parameter, but also teaches a variation of only 1% of the standard deviation of the values in set 405).

While LePort determines that a voltage is exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge.

Regarding claim 10: Arai in view of Verbrugge teaches the battery management system according to claim 9, as discussed above.
Arai in view of Verbrugge is silent with respect to wherein the calibration condition is satisfied when:
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is less than a first voltage difference value; and
a difference between two adjacent estimated voltage values in the data set is less than a second voltage difference value.

LePort teaches a method of determining when overcharge or overdischarge events happen in a battery system ([0025]) that includes 
a difference between a reference voltage value corresponding to the reference state of charge and the estimated voltage value is greater than a first voltage difference value ([0043]: discloses detecting a meaningful deviation of voltage when a voltage threshold is exceeded); and
a difference between two adjacent estimated voltage values in the data set is less than a second voltage difference value ([0054]: discloses determining a standard deviation from a series of voltage measurements during steady state operation, and using a lookup table based on the currently estimated state of charge to determine the threshold used to detect a deviation, where the Examiner interprets detecting a voltage change as less than the standard deviation is equivalent to a difference between “adjacent” voltage levels).

While LePort determines that a voltage is exceeds a threshold rather than being below a threshold, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Arai in view of Verbrugge in view of LePort to enable determining when the usage of the battery is too dynamic to make a meaningful determination of the current state of charge, as it would have been obvious to try detecting a voltage below a given number rather than a voltage above the given number.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ono, US 2005/0154544, discloses a system for determining the state of charge of a battery that uses a rate of change of current in determining the internal resistance of the battery ([0063]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862